Detailed Action
The following is a non-final rejection made in response to claims received on June 10th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8, and 15 of prior U.S. Patent No. 10,731,939. This is a statutory double patenting rejection.
Claim Objections
Claim 4 is objected to because of “the second side” in line 3 of the claim lacks a basis for antecedence.  Appropriate correction is required, however for the purposes of expediting prosecution the Examiner will consider “the second side” as a reference to “rear side” that was properly established in line one of the claim.
Claim 5 is objected to because “the front size” and “the rear size” (cited in lines 6 and 7 of the claim) of the muzzle brake appear to be terms that contain inadvertent typographical errors. Appropriate correction is required, however for the purposes of expediting prosecution the Examiner will consider the terms to reference “the front side” and “the second side”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a publically posted video1 published by user ‘HighDesertTactical’ on April 5th 2015 (hereinafter referred to in this section as “the video”).
Regarding claims 1 and 17, the video teaches an apparatus implementable on a pistol2, comprising: a guide rod receivable in a slide of the pistol, the guide rod having a front distal end and a rear distal end opposite the front distal end; a compensator comprising a muzzle brake, the muzzle brake comprising a recoil-reduction device, a first through hole and a second through hole; and a returning mechanism received in the second through hole of the muzzle brake and disposed around the front distal end of the guide rod (see 2:05-2:28 section of the video).
Regarding claim 3, the video teaches the muzzle brake comprises a front side and a rear side that is opposite the front side and facing the pistol when the compensator is implemented on the pistol, and wherein the recoil reduction device comprises: at least one baffle opening disposed on the muzzle brake between the front side and the rear side; at least one porting hole disposed on the muzzle brake between the 
Regarding claim 4, the video teaches the muzzle brake comprises a front side and a rear side that is opposite the front side and facing the pistol when the compensator is implemented on the pistol, wherein the first through hole communicatively connects the front side and the second side, and wherein the first through hole comprises: a first front opening on the front size of the muzzle brake; and a first rear opening on the rear size of the muzzle brake, the first rear opening larger than the first front opening and configured to receive a muzzle of a barrel of the pistol when the compensator is implemented on the pistol (see first two minutes of the video).
Regarding claim 6, the video teaches that the returning mechanism comprises a gas spring (see 2:05-2:28 section of the video).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over a publically posted video3 published by user ‘HighDesertTactical’ on April 5th 2015 (hereinafter referred to in this section as “the video”).
Regarding claims 5, 9 and 12, the video teaches wherein the muzzle brake comprises a guide rod receivable in a slide of the pistol, the guide rod having a front distal end and a rear distal end opposite the front distal end; a compensator comprising a muzzle brake, the muzzle brake comprising a recoil-reduction device, a first through hole and a second through hole; and a returning mechanism received in the second 
Where the video fails to fully anticipate the claims is with respect to the limitations that state “wherein a shape of the second rear opening is non-circular” and “the guide rod being non-circular”4.
The differences between this limitation and the teachings of the prior art is considered to be a change in shape, which is itself considered to be an obvious variant. Commensurate with MPEP 2144.04, sect. IV, and supported by the courts5, shape changes that are a matter of choice and not responsible for any “significant” function are considered to be an obvious variant to a person of ordinary skill in the art. A "mere change in shape or form is not patentable unless changed element performs a new function"6 and modifying the shape of the second rear opening so that is non-circular does not affect the purpose or function of the opening. In view of this interpretation, the Examiner considers a person of ordinary skill in the art to be capable of modifying the shape of the second rear opening in order to accommodate a firearm that supports a non-circular guide rod.
Regarding claim 11, the video teaches at least one baffle opening disposed on the muzzle brake between the front side and the rear side; at least one porting hole disposed on the muzzle brake between the 
Regarding claims 13 and 14, the video teaches that the returning mechanism comprises a gas spring and is received in the second through hole of the muzzle brake and disposed around the front distal end of the guide rod (see 2:05-2:28 section of the video).
Allowable Subject Matter
Claims 7, 8, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The video is available via the following link: https://www.youtube.com/watch?v=gjl7HR2iVxg
        
        2 The firearm shown in the video is a 1911 model pistol. These firearms are well known in the art and are considered to have the following limitations: a frame, a slide glidingly mounted on the frame; a guide rod received in the slide having a front and rear end, a barrel received in the slide, a magazine configured to contain ammunition, and a firing mechanism.
        3 The video is available via the following link: https://www.youtube.com/watch?v=gjl7HR2iVxg
        4 While this particular claim requires said opening to be non-circular, the Applicant’s specification does not require such a configuration (stating that the second rear opening and/or the guide rod bushing may be non-circular [emphasis by Examiner]); see paras. [0023], [0030], [0033], and [0040]
        
        5 In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
        
        6 In re Hanlon 128 USPQ 384; 285 F2d 829; 13 January 1961